TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00049-CV


                                  Irwin Pentland, Appellant

                                               v.

                               Stacey Denise Pentland, Appellee


              FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
  NO. D-1-FM-18-000929, THE HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               Appellant Irwin Pentland has filed a motion to reconsider our September 13, 2019

judgment dismissing his appeal for want of jurisdiction. Having determined that appellant’s

motion has merit and that we have jurisdiction over his appeal, we grant appellant’s motion to

reconsider, withdraw our prior opinion and judgment dated September 13, 2019, and reinstate

appellant’s appeal.

               It is ordered on October 17, 2019.



Before Justices Goodwin, Baker, and Kelly